NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ROBERT JOHN ANDERSON,                        )
DOC #R43491,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-107
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Lee
County; Ramiro Manalich, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


             Affirmed.



KELLY, SLEET, AND LUCAS, JJ, Concur.